Offer to Purchase for CashAll Outstanding Shares of Common Stockof Arch Chemicals, Inc. at$47.20 Net Per Shareby LG Acquisition Corp. an indirect wholly owned subsidiaryof Lonza Group Ltd. THE OFFER AND WITHDRAWAL RIGHTS EXPIRE AT 12:00 MIDNIGHT, NEW YORKCITY TIME, ON THURSDAY, AUGUST 11, 2011, UNLESS THE OFFER IS EXTENDED. The Offer is being made pursuant to an Agreement and Plan of Merger, dated as of July 10, 2011 (as it may be amended or supplemented from time to time, the  Merger Agreement ), by and among Arch Chemicals, Inc., a Virginia corporation (the  Company ), Lonza Group Ltd., a company organized under the laws of Switzerland ( Parent ), and LG Acquisition Corp., a Virginia corporation ( Purchaser ) and an indirect wholly owned subsidiary of Parent. The Merger Agreement provides, among other things, that following completion of the Offer and subject to certain conditions, Purchaser will merge with and into the Company (the  Merger ), with the Company continuing as the surviving corporation and an indirect wholly owned subsidiary of Parent. The Companys board of directors has unanimously (1) declared that the Merger Agreement, the Offer, the Merger and the other transactions contemplated by the Merger Agreement are advisable, fair to, and in the best interests of the Company and its shareholders, (2) adopted the Merger Agreement, including the Plan of Merger attached as an exhibit thereto (the  Plan of Merger ), (3) approved the Offer, the Merger and the other transactions contemplated by the Merger Agreement, (4) recommended that the shareholders of the Company accept the Offer and tender their shares of Company Common Stock to Purchaser pursuant to the Offer and, if required by applicable law, vote their shares of Company Common Stock in favor of approval of the Merger Agreement and the Plan of Merger. There is no financing condition to the Offer. The Offer is conditioned upon there being validly tendered and not properly withdrawn prior to the expiration of the Offer a number of shares of the Companys common stock, par value $1.00 per share (the  Shares ), that together with the number of Shares, if any, then owned by Parent, Purchaser or any of their respective subsidiaries, would represent more than two-thirds (662
